DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, US Patent Application Publication 2017/0169273 (as cited in previous Office Action).

Regarding claim 13, Wu teaches a semiconductor device, comprising a sensing pixel array (multiple 110) in a substrate, wherein the sensing pixel array comprises a plurality of sensing pixels 110; a plurality of transparent pillars 128A over the substrate, wherein each of the plurality of transparent pillars is correspondingly disposed on and multiple 127A) over the substrate and between the plurality of transparent pillars, wherein the light shielding layer is a multi-layer structure comprising a bottom light shielding layer on the substrate, wherein the bottom light shielding layer uncovers upper portions of the continuous lateral surfaces of the transparent pillars, and the bottom light shielding layer fills spaces between the substrate and lower portions of the continuous lateral surfaces of the transparent pillars and a top light shielding layer on the bottom light shielding layer  (as shown in figure 3, wherein the bottom light shielding layer is 127A that is closest to 110 and the top light shielding layer 127A is closest to 130).

Regarding claim 15, Wu teaches the top light shielding layer covers the upper portions of the continuous lateral surfaces of the plurality of transparent pillars and fills spaces between upper portions of the transparent pillars, and a top surface of the top light shielding layer is leveled with top surfaces of the plurality of transparent pillars (figure 3).

Regarding claim 18, Wu teaches a middle light shielding layer disposed between the top light shielding layer and the bottom light shielding layer (two middle layers of 127A in figure 3).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 13 above, and further in view of Peng et al, US Patent Application Publication 2018/0066982 (as cited in previous Office Action).

Regarding claims 14 and 17, Wu fails to teach a hardness of the light shielding layer is greater than a hardness of the plurality of transparent pillars and the top light shielding layer and the bottom light shielding layer are made of different materials.

However, Peng teaches a hardness of the light shielding layer is greater than a hardness of the plurality of transparent pillars (Note: [0025] of Applicant’s originally-filed Specification states that the transparent pillars are made of photoresist material while [0031] states that a light-shielding layer may be made of an ink. Since Peng teaches that the transparent pillars and light shielding layer may be made of these materials, such as a photosensitive transparent resin [0031] and ink [0032], the reference of Peng also teaches this limitation) in teaching materials that are generally known in the art for forming a light shielding layer and transparent pillars.

Further, Peng teaches the top light shielding layer and the bottom light shielding layer are made of different materials (Note: this is taught by using layers 12 and 13 using different opaque materials such as a light absorbing layer and ink for each layer, which is taught by Peng in [0032]), which would be appropriate for the reference of Wu, since the light shielding layers of Wu are made from different layers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peng with that of Wu because the reference of Peng teaches photosensitive transparent resin and ink as generally-known and commonly-used materials to make the transparent pillars and light shielding layers, respectively.

Claims 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US Patent Application Publication 2017/0169273 (as cited in previous Office Action).

Regarding claim 16, Wu fails to teach a thickness of the top light shielding layer is in a range between about 1 m and about 200 m.
However, it has been held that the thickness of the top light shielding layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the top light shielding layer claimed and the Prior Art shows a top shielding layer with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable thickness of the top light shielding layer in the device of Wu. 

The specification contains no disclosure of either the critical nature of the claimed thickness of the top light shielding layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


However, it has been held that the hardness of the bottom, middle, and top light shielding layers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the hardness for each of the light shielding layers claimed and the Prior Art shows a bottom, middle, and top light shielding layers as four different layers, it would have been obvious to one of ordinary skill in the art to select a suitable hardness for each of the light shielding layers in the device of Wu.

The specification contains no disclosure of either the critical nature of the claimed hardness of the bottom, middle, and top light shielding layers or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Allowable Subject Matter

Claims 1-12 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a bottom light shielding layer on the substrate, wherein the bottom light shielding layer uncovers upper portions of lateral surfaces of the transparent pillars, and the bottom light shielding layer fills spaces between the substrate and lower portions of the lateral surfaces of the transparent pillars: and a top light shielding layer on the bottom light shielding layer: and performing a planarization process to expose top surfaces of the transparent pillars…” in combination with the 

With regards to claim 19, the closest art that teaches these limitation is UP Patent Application Publication 2019/0386048, issued to Lee et al. However, this reference would only qualify under 35 USC 102(a)(2), and since this publication has the same inventor and application as this application, it doesn’t qualify as prior art under 35 USC 102(a)(2). Further, no prior art was found that would meet the limitations of this claim.

Response to Arguments

Applicant's arguments filed September 2, 2021 have been fully considered but they are not persuasive. 

With regards to claim 13, in response to Applicant’s argument that the cited prior art of Wu fails to teach the amended limitations that have been presented, Examiner maintain the position being taken for the following reasons: 

While Applicant has argued that each of the transparent pillars has a continuous lateral surfaces, Examiner maintains that each of the lateral sidewalls of each transparent pillars 128A is a continuous lateral surface, both in extending continuously in each layer 126A and in the fact that each lateral sidewall in in perfect alignment with 

Further, Examiner would also like to point out that figure 3 of Wu is an alternative embodiment to figure 1, which teaches a transparent pillars 124 as being made of one material layer, which also teaches the amended limitations presented by Applicant and is close to the structure limitation that Applicant has presented.

Therefore, the rejections of claims 13-20 under 35 USC 102(a)(1) and 35 USC 103a is maintained by the Examiner.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899